Citation Nr: 0304419	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  96-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1943 until March 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

This matter has been before the Board on 3 previous 
occasions.  In September 1997 and October 1998 remands were 
ordered to accomplish further development.  Then in July 2001 
the Board denied entitlement to service connection for 
hypertension on a direct basis.  That decision remanded the 
issue of secondary service connection and instructed the RO 
to procure a VA medical opinion.  An October 2002 rating 
decision denied service connection as secondary to the 
veteran's service-connected generalized anxiety disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  Competent evidence of record does not demonstrate that 
the veteran's hypertension is proximately due to, or 
aggravated by, his service-connected generalized anxiety 
disorder.


CONCLUSION OF LAW

Hypertension is not proximately due to, or or aggravated by, 
service-connected generalized anxiety disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2002); Allen 
v. Brown, 7 Vet.App. 439 (1995); 38 C.F.R. §§ 3.102, 3.310 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, rating decision and a supplemental statement of 
the case apprised the veteran of the reasons and bases for 
the VA decision.  Moreover, the latter also provided the 
applicable law for secondary service connection.  
Furthermore, the supplemental statement of the case also 
contained the provisions regarding the division of 
responsibility between VA and a claimant in obtaining 
evidence and developing a claim.  Additionally, an August 
2001 letter apprised the veteran of the evidence needed to 
substantiate his claim, and also explained VA's development 
assistance.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports and VA medical opinions.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Secondary Service connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (2002). To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to or the result 
of a service-connected disability.  See Lanthan v. Brown, 7 
Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service- 
connected disability. See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Factual background

Service connection has been established for generalized 
anxiety disorder (formerly classified as anxiety reaction) 
from March 1946.  A noncompensable rating was initially 
assigned and the rating was later increased to 30 percent 
from June 1995.  The 30 percent rating has been continued to 
date.  Service connection has not been established for any 
other disability.

Service medical records, and private and VA post service 
treatment, hospitalization and examination reports of record, 
dated from 1954, reveal the veteran had transient elevated 
blood pressure noted in service, and initial post service 
clinical reference to history of hypertension in 1991.  
Subsequent treatment reports reflect continued hypertension.  

In September 2002, a VA physician indicated that he had 
reviewed the veteran's claims file.  Following such a review, 
the VA physician rejected the possibility that the veteran's 
currently diagnosed hypertension was causally related to his 
service-connected generalized anxiety disorder.  He stated 
that it was unlikely to his knowledge that anxiety per se 
would lead to sustained hypertension that would impact the 
veteran's health.  He acknowledged that in anxious moments 
blood pressure could be elevated, but he stated that such an 
occurrence would not explain longstanding and sustained 
hypertension.  Instead, the VA physician opined that the 
veteran's present hypertension was more likely related to a 
stiffening of the arteries and of the heart muscle.  It was 
further opined that there was no evidence to support a 
finding that the service-connected anxiety disorder 
exacerbated the hypertension.  

Analysis

As noted earlier, the only issue presently on appeal is 
whether the veteran's currently diagnosed hypertension is 
secondary to the his service-connected generalized anxiety 
disorder.

Once again, to establish service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability, or that the 
claimed condition was aggravated by a service-connected 
disability.

In the present case, there is no competent evidence to show 
that the veteran's currently diagnosed hypertension was 
proximately due to, or was aggravated by, the veteran's 
service-connected generalized anxiety disorder.  Indeed, the 
claims file includes a September 2002 VA medical opinion 
clearly asserting that it was unlikely for anxiety to lead to 
sustained hypertension.  Instead, the VA physician stated 
that the veteran's present hypertension was more likely 
related to a stiffening of the arteries and of the heart 
muscle.  Additionally, the September 2002 medical opinion 
noted there was no evidence to support a finding that the 
service-connected anxiety disorder exacerbated the 
hypertension.

The Board finds the September 2002 VA medical opinion to be 
persuasive for multiple reasons.  First, it was based upon a 
review of the veteran's claims file.  Also, there is no 
evidence of record that contradicts the VA physician's 
September 2002 opinion.  Both VA and private medical records 
reveal recent treatment for hypertension but none contain any 
statements of etiology linking the condition to the veteran's 
service-connected generalized anxiety disorder.

In summation, the necessary elements to satisfy a claim of 
secondary service connection have not been demonstrated here.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for hypertension as secondary to the 
veteran's service-connected generalized anxiety disorder is 
denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

